Citation Nr: 0937120	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected mechanical low back pain, currently evaluated as 40 
percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an initial compensable rating for chest 
soreness and muscle tenderness. 

4.  Entitlement to an initial compensable rating for 
excisions of benign skin lesions. 

5.  Entitlement to service connection for residuals of a 
right clavicle fracture. 

6.  Entitlement to service connection for a bilateral arm 
condition.  

7.  Entitlement to service connection for an eye condition. 

8.  Entitlement to service connection for a respiratory 
condition, claimed as chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984 and from October 1985 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the Veteran first requested a Board 
hearing in April 2008.  In June 2009, the case was certified 
to the Board, and the Veteran again requested a hearing.  A 
remand is required so the Veteran can be afforded a hearing 
in compliance with due process requirements.  38 C.F.R. 
§§ 20.700, 20.704(a) (2008).

In a September 2009 correspondence, the Veteran indicated 
that his preference is to have a travel Board hearing before 
a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
travel Board hearing at the RO.  The 
Veteran should be notified of the 
scheduled hearing, and that notice should 
be associated with the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




